DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
	Claims 1, 2, 4, 6, 14, and 17-20 are amended.  Claims 21 and 22 are newly added.  Claims 15 and 16 are cancelled.  Claims 1-14 and 17-22 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (See new rejections below).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shkurovich et al. (US 2012/0209345) (hereinafter referred to as “S”) in view of Khairkhahan et al. (US 2012/0165827) (hereinafter referred to as “K”).
Regarding claim 1, S discloses a base method upon which the claimed invention is an improvement.  Specifically, S discloses a leadless sensor device for measuring atrial pressure (see Fig. 4, sensor 208 shown inserted in the septal wall between the right and left atrium at the fossa ovalis for measuring left atrial blood pressure, see also [0016], [0023, [0068]]; claim 20 notes that the sensor can be arranged at the measurement site).  The prior art contained a comparable method that was improved in the same way as the claimed invention (i.e. improved by incorporating a way to remove the sensor from the implant site).  More specifically, K disclose a method of retrieving a leadless measurement device (see Abstract), the method comprising:
advancing a catheter (Fig. 2B, #206) situated within a sheath into a patient (206 is shown in a sheath 207 in Fig. 2A, the catheter can be used to extract a medical device located “adjacent to heart tissue on the inside or outside wall of a cardiac chamber” – [0038]);
retracting the sheath to expose a tether of the catheter (Figs. 2A shows sheath pulled back from the end of catheter 206 and revealing at least one loop 216 which was interpreted as a tether);
securing the tether to a proximal portion of the device (Fig. 2B and 2C show a tether/loop 218 being secured to a proximal portion 220);
withdrawing the device from the heart (see [0003] – “The present disclosure relates to leadless cardiac pacemakers, and more particularly, to features and methods by which they are removed from the heart”);
situating the device within the sheath (see Figs 3A to 3B and [0051] – “In FIG. 3B, the protective sheath 307 is shown disposed over the leadless cardiac pacemaker and positioned at the distal end of guide catheter shaft 311. As described above, the protective sheath can be configured to slide over the pacemaker to prevent any sharp edges or features of the pacemaker from tearing, damaging, or catching onto tissue during removal of the pacemaker”); and 
retracting the catheter, sheath, and device from the patient (this is implied through the purpose noted in the abstract which says removal of a cardiac device from a patient). 
S does not disclose that the device is wireless and a left atrial pressure measurement device that extends through a septal wall into a left atrium of a patient and that removing requires withdrawing the device from a passage in the septal wall from the left atrium.  However, K does teach that, “[i]n case of malfunction, it is highly desirable to be able to retrieve the leadless pacemaker of biostimulators both acutely (during the implantation procedure) or chronically, after a period of time post implantation minimally invasively” (see [0041]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to have applied the known improvement technique of removing a medical device from the heart as taught by K in the same way to the atrial pressure sensor of S for instances of malfunction and the results would have been predictable (the results would be predictable because K, like S, is also directed to medical devices secured to the interior of the heart).  
Regarding claim 2, K teaches wherein withdrawing the device comprises applying traction to the device using the tether to withdraw the device (snare 203 was interpreted as a tether and is used to grasp 220 on the medical device shown in Fig. 2B, see [0048] for further explanation, Fig. 3B shows the device after it has been retracted into a sheath 307) through the septal wall into the right atrium (this would occur with the modification in the claim 1 rejection).  The rationale for modifying remains the same.
Regarding claim 3, K teaches wherein situating the device within the sheath comprises applying countertraction to the device using the sheath (at least at [0051] – “The protective sheath can be slidable along a longitudinal axis of the catheter so as to allow for covering and uncovering of the pacemaker with the sheath”).  The rationale for modifying remains the same.
Regarding claim 4, K teaches wherein the proximal portion including a proximal coupling feature and securing the tether to the device comprises securing the tether to the proximal coupling feature (see Fig. 2B where the device includes a coupling feature 220 for which the tether uses to grasp the device).  The rationale for modifying remains the same.
Regarding claim 5, K teaches wherein the proximal coupling feature is one of a knob, a disc, or an extension plug (220 in Fig. 2B can be interpreted at least as one or more of these).  The rationale for modifying remains the same.
Claims 6-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shkurovich et al. in view of Khairkhahan et al. as applied to claim 1 and further in view of Schwartz (US 2002/0077556).  
Regarding claim 6, S and K do not disclose wherein the device includes a plurality of anchoring elements (S’s transseptal sensor includes an antenna 207 that is spread out in Fig. 4 but it is unclear if 
Regarding claim 7
Regarding claim 8, Schwartz also teaches wherein situating the device within the sheath further comprises applying second countertraction to situate a second anchoring element of the plurality of anchoring elements within the sheath (the same argument in claim 7 would apply as the device is pulled further into the sheath which would fold the distal anchors into the sheath).  The rationale for modifying remains the same.
Regarding claim 9, Schwartz also teaches wherein the first anchoring element is a proximal anchoring element and the second anchoring element is a distal anchoring element (see Figure 16G where the anchors on the right are distal and the anchors on the left are proximal).  The rationale for modifying remains the same.
Regarding claim 10, Schwartz also teaches wherein when the device is situated within the sheath, at least one anchoring element of the plurality of anchoring elements is in a folded configuration and extends in a proximal direction within the lumen (see Fig. 16A where the left anchors are folded in proximal direction in the lumen of the sheath, note the claim does not specify whether this is during deployment or delivery). The rationale for modifying remains the same.
Regarding claim 11, Schwartz also teaches wherein when the device is situated within the sheath, at least one anchoring element of the plurality of anchoring elements is in a folded configuration and extends in a distal direction within the lumen (see Fig. 16A and the position of the distal anchors on the right).  The rationale for modifying remains the same.
Regarding claim 12, Schwartz also teaches wherein each of the plurality of anchoring elements is biased into the deployed state ([0029] – “A resilient member, such as a biasing spring, is connected to the housing and the ring member for resiliently biasing the ring member to the housing. Alternatively, both the housing and ring members are made of the shape memory material, such as nitinol, which allow for the ring members to be moved between the collapsed position and the deployed position without a biasing spring.
Claims 14 and 17-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shkurovich et al. (US 2012/0209345) (hereinafter referred to as “S”) in view of Khairkhahan et al. (US 2012/0165827) (hereinafter referred to as “K”) and Schwartz (US 2002/0077556).
Regarding claim 14, S is modified in view of K using the same argument in the claim 1 rejection above (i.e. applying the retrieval technique to the sensor of S.  S is also modified in view of Schwartz to include an anchoring element on the proximal portion of the device using the same argument for claim 6.  Claim 14 includes more specific elements including: a snare catheter (K reference: Fig. 2A, #206 is a catheter), snare loop (K reference: catheter 206 has a tether that is a snare loop 2003), and a knob/extension plug (K reference: Fig. 2B, #220), and securing the snare loop around the knob/extension plug (K reference: see Fig. 2C which shows snare 203 around knob/plug 220).  Claim 14 also recites applying traction to the knob/extension plug (K reference: see Fig. 2C as snare is used to pull device into catheter) and countertraction using the sheath to deform an anchoring element attached to the proximal portion of the device into a folded configuration and to situate the device within the sheath (this would occur with the Schwartz modification where in withdrawing the device into the sheath shown in Fig. 3B of K where the device is tucked within 307, the proximal anchors 65 of Schwartz shown in Fig. 16C would fold back into the sheath via deformation by the sheath).  The rationale for modifying as noted earlier in this section is same as that for claim 1 and 6.  
Regarding claim 17, Schwartz teaches wherein the anchoring element is one of a plurality of anchoring elements (see Fig. 16A where a plurality of anchors 65 are shown on the pressure sensing device),  at least a portion of the plurality of anchoring elements being in a deployed state within the right atrium when the device is disposed through the passage in the septal wall into the atrial septum (Fig. 16F shows the device deployed in the septal wall and the anchors on the left which are in the right atrium are deployed), the plurality of anchoring elements compressed into an undeployed state when 
Claim 18 is rejected using the same argument for claim 9.  
Regarding claim 19, Schwartz teaches wherein when the device is situated within the sheath, the proximal anchoring element extends in a proximal direction within the lumen (at least Fig. 16C shows the proximal anchors on the left pointing in the proximal direction when in the sheath, note the claim does not specify whether this is during deployment or delivery).  The rationale for modifying remains the same.
Regarding claim 20, Schwartz teaches wherein, when the device is situated within the sheath, the distal anchoring element extends in a distal direction within the lumen (see at least Fig. 16A and the position of the distal anchors on the right).  The rationale for modifying remains the same.
Regarding claim 21, K teaches wherein the tether includes a distal end formed in a snare loop (see at least Fig. 2B whether the tether 203 ends in a snare loop and [0014]).  The rationale for modifying remains the same.
Regarding claim 22, K teaches wherein the securing the tether to the proximal portion of the device includes attaching the snare loop to proximal coupling feature on the proximal portion of the device (see Fig. 2C where snare loop 203 grabs coupling 220). The rationale for modifying remains the same.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
no prior art of record teaches or fairly suggests, in combination with all other elements, the use of a plurality of anchoring elements for anchoring a device in the atrial septum where each of the plurality of anchoring elements are disposed in the right atrium when the device is in the atrial septum.  Based on the Office’s search of anchoring methods, the strategy used by all involve placing an anchor on both sides of the septum which results in a clamping action.  The strategy as claimed here appears to be based on the embodiments shown at least in Figures 4, 23, and 24 where the anchors fall on the right atrium side of the septum and the housing, in the left atrium, rests against the septum (thus the housing acts as part of the anchoring method).  The closest references identified by the Office include Whisenant et al. (US 2005/0125032) which appears to disclose anchors on one side of the septum in Figure 5P but this drawing actually just shows partial deployment because an additional anchor is attached as shown in Fig. 5Q which would be located on the other side of the septum.  Olsen (US 8308759 also shows an anchoring method at the fossa ovalis where an anchor lies in the right atrium (Fig. 6, 621) but none in the left atrium.  However, there is an additional anchor (620) that lies at the flap at the fossa ovalis.  

Conclusion
Claim 13 is objected to and claims 1-12 and 14, and 17-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791